

117 S2151 IS: To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that COPS grant funds may be used for local law enforcement recruits to attend schools or academies if the recruits agree to serve in precincts of law enforcement agencies in their communities.
U.S. Senate
2021-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2151IN THE SENATE OF THE UNITED STATESJune 21, 2021Mr. Peters (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide that COPS grant funds may be used for local law enforcement recruits to attend schools or academies if the recruits agree to serve in precincts of law enforcement agencies in their communities.1.Strong Communities ProgramSection 1701 of Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—(1)by redesignating subsection (m) as subsection (n); and(2)by inserting after subsection (l) the following:(m)COPS Strong Communities Program(1)Definitions(A)Eligible entityThe term eligible entity means—(i)an institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), that, in coordination or through an agreement with a local law enforcement agency, offers a law enforcement training program; or(ii)a local law enforcement agency that offers a law enforcement training program.(B)Local law enforcement agencyThe term local law enforcement agency means an agency of a State, unit of local government, or Indian Tribe that is authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.(2)GrantsThe Attorney General may use amounts otherwise appropriated to carry out this section for a fiscal year (beginning with fiscal year 2020) to make competitive grants to local law enforcement agencies to be used for recruits to attend eligible entities if the recruits agree to serve in law enforcement agencies in their communities.(3)EligibilityTo be eligible for a grant under this subsection, each recruit described in paragraph (2) shall—(A)serve as a full-time law enforcement officer for a total of not fewer than 4 years during the 8-year period after the date on which the recruit completes a law enforcement training program for which the recruit received benefits;(B)complete their service in a local law enforcement agency located within—(i)5 miles of the residence of the recruit where the recruit has resided for not fewer than 5 years; or(ii)if the recruit resides in a county with less than 100,000 residents, within 20 miles of the residence of the recruit where the recruit has resided for not fewer than 5 years; and(C)submit evidence of employment of the recruit to the eligible agency in the form of a certification by the chief administrative officer of the local law enforcement agency where the recruit is employed.(4)Repayment(A)In generalIf a recruit does not complete the service described in paragraph (3), the recruit shall submit to the local law enforcement agency an amount equal to any benefits the recruit received under this subsection.(B)RegulationsThe Attorney General shall promulgate regulations that establish categories of extenuating circumstances under which a recruit may be excused from repayment under subparagraph (A)..